Citation Nr: 0518949	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-29 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for a right shoulder 
disorder.

2.  Entitlement to service connection for a neck disorder, 
claimed as secondary to service-connected right shoulder 
disorder.

3.  Entitlement to service connection for a right hand 
disorder, claimed as secondary to service-connected right 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse.

ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991 and she had periods of unverified reserve duty.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Hartford, 
Connecticut, which confirmed and continued a noncompensable 
rating for chronic right shoulder strain and denied service 
connection for a neck disorder, left arm disorder and loss of 
feeling in the veteran's fingers.

In an April 2005 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran clarified that 
she did not intend to go forward with her appeal for service 
connection for a left arm disorder, and that she wished to 
withdraw any such appeal.  Thus, the only issues now before 
the Board on appeal are entitlement to a compensable rating 
for a right shoulder disorder, entitlement to service 
connection for a neck disorder, claimed as secondary to 
service-connected right shoulder disorder and entitlement to 
service connection for a right hand disorder, claimed as 
secondary to service-connected right shoulder disorder.  38 
C.F.R. 20.204 (2004) (b) (providing that a claimant may 
withdraw an appeal on the record at a hearing).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

At her April 2005 video hearing, the veteran stated that she 
had been in the Army reserves following separation from 
active duty.  There is no verification in the veteran's 
claims folder of the exact dates that she served on active 
duty for training and inactive duty training with the 
reserves.  This information is important because the veteran 
has contended that she sustained a neck and hand injury 
during such service in July 2002.  Service medical records 
dated in July 2002 document a right shoulder injury with 
complaints of neck pain.

During the veteran's April 2005 hearing, she reported that 
she underwent two separate surgeries for her right hand 
disorder.  The surgeries were performed by Mary Lynn Newport, 
M.D., in January 2004 and March 2005.  Additionally, the 
veteran reported undergoing physical therapy following her 
hand surgeries, at Star Sports Medicine in Milford, 
Connecticut.  The operative reports as well as the physical 
therapy treatment records have not been associated with the 
claims folder.  As VA has notice of the existence of relevant 
private records, VA has a duty to obtain them.  38 U.S.C.A. 
§ 5110(b).  

The veteran underwent VA examination in December 2002, to 
obtain an opinion as to whether any current right hand or 
neck disability was related to service.  The examiner 
provided an opinion that there was no objective evidence of 
such a relationship.  The examiner, however, had access only 
to VA electronic medical records, and not, apparently, to 
service medical records.  In addition to the July 2002 
treatment, the service medical records show that in February 
1991, the veteran reported an injury while moving sandbags 
followed by symptoms in the neck, fingers and hand.

In regards to the veteran's claim for a compensable rating 
for a right shoulder disorder, she last underwent a 
comprehensive VA examination in December 2002, over 3 years 
ago.  During her April 2005 video hearing, she essentially 
contended that her right shoulder disorder had increased in 
severity since the last examination.  A veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, this case is remanded for the following actions:

1.  Take the necessary steps (including 
requesting additional information from 
the veteran) to obtain verification of 
the exact dates that the veteran served 
on active duty for training and inactive 
duty training with the Army reserves, 
especially the nature of her service in 
July 2002.

2.  Obtain all operative reports dated 
January 2004 and March 2005 from Mary 
Lynn Newport, M.D. which document 
surgery for the veteran's right hand.

3.  Obtain all physical therapy 
treatment records from Star Sports 
Medicine in Milford, Connecticut, which 
document physical therapy of the 
veteran's right hand.

4.  Make arrangements for the veteran to 
undergo orthopedic and neurologic 
examinations to determine the nature and 
extent of disability of her service-
connected right shoulder disorder 
disability, and to obtain an opinion as 
to whether any current neck or hand 
disability is related to an injury in 
service, including the reported injuries 
in February 1991 and July 2002.  

Prior to the examination(s), the claims 
folderincluding a copy of this remand 
must be made available to the examiner 
for review.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  

The examiner(s) should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
clinical findings and reasons upon which 
the opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.

I.  The orthopedic examiner should note 
the range of motion in the right 
shoulder.

II.  The orthopedic examiner should 
determine whether the right shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination.  These 
determinations should be expressed in 
terms of the degree of additional loss of 
range of motion.

III.  The orthopedic examiner should 
note, and describe the severity of, any 
malunion, fibrous union or nonunion as 
the result of the right shoulder 
disorder.

IV.  The neurologic examiner should note 
any neurologic disability related to the 
service-connected right shoulder 
disability.  For each nerve involved, the 
examiner should note whether there is 
complete or incomplete paralysis, 
neuritis or neuralgia.  If there is 
neuritis, neuralgia, or incomplete 
paralysis; the examiner should provide an 
opinion as to whether such is mild, 
moderate, or severe.

V.  The examiner(s) should note any 
current right hand and neck disabilities, 
and provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
neck or hand disability.

The requested findings and opinions are 
needed to evaluate the veteran's claims 
in accordance with applicable laws and 
regulations.  It is, therefore, important 
that the examination report(s) contain 
the information requested above.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for any examination, a 
copy of the notice sent to her must be 
associated with the claims folder.  The 
veteran is advised that failure to 
report for a scheduled VA examination 
without good cause may result in the 
denial of her claims.

6.  Then re-adjudicate the claims, and if 
they are not granted, issue a 
supplemental statement of the case.  
Return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




